DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a bottom wall coupled to the coupling member; and a side wall coupled to the bottom wall” in claim 1 is used by the claim to mean both “attached” and “a part of the same unitary body” while the accepted meaning is “attached.” The term is indefinite because the specification does not clearly redefine the term. Lines 12-24 on page 9 of the specification provide the closest analogue to the claim language and contain the same definitional ambiguity, pointing to Figure 3, which shows an attachment between the bottom walls (50c) and coupling member (47) while the bottom walls and sidewalls formed as a unitary body. The apparent presence of multiple definitions for the term “coupled” in the disclosure renders claim 1 indefinite.
Claims 2-7 are rejected as they depend from claim 1 and do not resolve the issue of inconsistent terminology.
Additionally, the term “circumferential direction” in claims 4 and 5 is a relative term which renders the claim indefinite. The term “circumferential direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "circumferential direction" is geometrically indefinite, as it could refer to any vector or path defined by its relation to a circumference. Some exemplary constructions of the term include a vector from an arbitrary point not on a circumference in the direction of a point on a circumference, a radius (i.e. a vector from a central point and orthogonal to a circumference), and a circular path running parallel to a circumference. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zuniga et al. (US PGPub 2021/0053183, "Zuniga").
1. Zuniga teaches a polishing head for pressing a workpiece against a polishing pad to polish the workpiece (Zuniga fig. 2B), comprising: 
a first elastic membrane configured to press the workpiece against the polishing pad (700); 
a retainer ring surrounding the first elastic membrane (205); 
a second elastic membrane configured to press the retainer ring against the polishing pad (300);
a carrier to which the first elastic membrane is secured (106); 
an attachment member arranged in a pressure chamber formed by the second elastic membrane and fixing the second elastic membrane to the carrier (350); and 
a coupling member configured to couple the second elastic membrane to the retainer ring (250), the second elastic membrane including: 
a bottom wall coupled to the coupling member; and a side wall coupled to the bottom wall, the attachment member having a support portion extending toward the retainer ring along the side wall (see annotated fig. 2b).

    PNG
    media_image1.png
    605
    615
    media_image1.png
    Greyscale

Annotated Fig. 2b
2. Zuniga teaches the polishing head according to claim 1, wherein: 
the side wall comprises a first side wall and a second side wall separated from each other (see annotated fig. 2b); 
the support portion comprises two support portions extending along the first side wall and the second side wall, respectively (see annotated fig. 2b); 
the attachment member has a recessed portion located between the two support portions (see annotated fig. 2b); and 
the coupling member has a protruding portion which is housed in the recessed portion when the coupling member moves toward the attachment member (see annotated fig. 2b).

3. Zuniga teaches the polishing head according to claim 1, wherein: 
the bottom wall has a cross-sectional shape curved toward the retainer ring (see annotated fig. 2b); and 
at least a part of the support portion is housed in the curved bottom wall when the coupling member moves toward the attachment member (bottom of support portion is between side walls of curved portion, see annotated fig. 2b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga as applied to claim 1 above, and further in view of Togawa et al. (US 7635292, "Togawa").
6. Zuniga teaches the polishing head according to claim 1, but does not teach that at least an outer surface of the support portion has been subjected to a friction reduction treatment.
However, Togawa teaches the concept of reducing friction between an elastic membrane and contact members by providing a low friction material at the interface between the structures (specifically by providing a contact portion of a retaining ring made of a low-friction material and by impregnating the elastic membranes with low-friction materials, see Togawa 8:10-27).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Togawa with the device of Zuniga to provide a polishing head such that at least an outer surface of the support portion had been subjected to a friction reduction treatment, as doing so would have ensured smooth vertical movement of the membranes (see Togawa 8:10-27).

7. Zuniga teaches a polishing apparatus comprising: a polishing pad (see Zuniga [0004]) and the polishing head according to claim 1 for pressing the workpiece against the polishing pad to polish the workpiece (see Zuniga paragraphs [0004] and [0026]).
Zuniga does not teach the presence of a polishing table configured to support the polishing pad.
However, Togawa teaches the concept of a polishing apparatus comprising a polishing table (2), configured to support a polishing pad (3), and a carrier head (6, see Togawa fig. 1). Togawa indicates that such a polishing apparatus is known in the wafer polishing arts (Togawa 1:46-67). Consequently, combining the polishing head and pad of Zuniga with the table of Togawa would have been obvious to a person having ordinary skill in the art as Zuniga teaches a rotating polishing pad, but not a structure to support it or provide the rotation, which would suggest to a person of ordinary skill the need for a structure that could provide such support and rotation, which would be found in Togawa.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 5 recite additional features (a groove and through holes, respectively) on the support portion of the attachment member. Although the closest identified prior art teaches the presence of support members near elastic membranes, it is silent on the inclusion of additional structural features on said support members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagengast et al. (US PGPub 2022/0111483, "Nagengast") teaches a carrier head having a second elastic membrane (235) and an attachment member (234) with support portions (see Nagengast fig. 2a). Nagengast differs from the claimed invention in that the bladder is not designed to push the retaining ring.
Kang (US PGPub 2019/0358768) teaches the use of walls in conjunction with elastic flaps to suppress unwanted expansion or contraction of elastic chambers for carrier heads.
Oh et al. (US 8454413) and Zuniga et al. (US 6923714) teach treatment methods of modifying the friction properties of an elastic membrane, but do not teach that the texture can be on the carrier head rather than the membrane.
Namiki et al. (US 10442056), Chen et al. (US PGPub 2018/0304441), and Fukushima et al. (US 9662764) teach the art of elastic-membrane/bladder-based pistons for controlling retainer ring height.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                     


/DON M ANDERSON/               Primary Examiner, Art Unit 3733